FILE COPY



                                    BILL OF COSTS

        TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                   No. 08-17-00205-CV

    In the Matter of the Temporary Guardianship of the Person and Estate of Eduardo
                                Fuentes Varela, an Adult

         (No. 2016-CGD00220 IN PROBATE COURT NO 1 OF EL PASO COUNTY)


Type of Fee            Charges           Paid                   By
MOTION FEE                      $10.00   E-PAID                 TONI NAPIER
REPORTER'S RECORD            $1,830.50   UNKNOWN                BLANCO ORDONEZ MATA & WALLACE
SUPP. CLERK'S RECORD             $0.00   UNKNOWN
CLERK'S RECORD                   $0.00   UNKNOWN                N/A
FILING                         $205.00   E-PAID                 TONI NAPIER

      Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

    Court costs in this cause shall be paid as per the Judgment issued by this Court.

          I, DENISE PACHECO, CLERK OF THE EIGHTH COURT OF APPEALS OF
   THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
   correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
   DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
   styled cause, as the same appears of record in this office.

                                           IN TESTIMONY WHEREOF, witness my hand
                                           and the Seal of the COURT OF APPEALS for
                                           the Eighth District of Texas, this May 24, 2018.


                                           Denise Pacheco, Clerk